Citation Nr: 1451539	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-20 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a benefit level in excess of 70 percent for educational assistance benefits under the provisions of Post-9/11 GI Bill (38 U.S.C., Chapter 33).


ATTORNEY FOR THE BOARD

R.M.K., Counsel











INTRODUCTION

The Veteran served on active duty from June 2004 to May 2008.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2011 decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regards to the Chapter 33 educational assistance program, VA promulgated 38 C.F.R. § 21.9520 that, in pertinent part, states as follows: 

An individual may establish eligibility for educational assistance under 38 U.S.C. Chapter 33 based on active duty service after September 10, 2001, if he or she (a) Serves a minimum of 90 aggregate days excluding entry level and skill training and, after completion of such service, (1) Continues on active duty; (2) Is discharged from service with an honorable discharge; (3) Is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) Is released from service characterized as honorable for further service in a reserve component; or (5) Is discharged or released from service for (i) A medical condition that preexisted such service and is not determined to be service-connected; (ii) Hardship, as determined by the Secretary of the military department concerned; or (iii) A physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct; (b) Serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520.

Furthermore, 38 C.F.R. § 21.9640(a) states that VA will determine the amount of educational assistance payable under 38 U.S.C. Chapter 33 as provided in this section.  Generally, VA will apply the applicable percentage of the maximum amounts payable under this section for pursuit of an approved program of education, in accordance with the following: 

When there is at least 36 months of aggregate creditable active duty service after September 10, 2001 (to include entry level and skill training), the percentage of maximum amounts payable is 100 percent. 

When there is at least 30 continuous days of aggregate creditable active duty service after September 10, 2001, where the claimant must be discharged due to service-connected disability, the percentage of maximum amounts payable is 100 percent. 

When there is at least 30 months, but less than 36 months, of aggregate creditable active duty service after September 10, 2001 (to include entry level and skill training), the percentage of maximum amounts payable is 90 percent. 

When there is at least 24 months, but less than 30 months, of aggregate creditable active duty service after September 10, 2001 (to include entry level and skill training), the percentage of maximum amounts payable is 80 percent. 

When there is at least 18 months, but less than 24 months, of aggregate creditable active duty service after September 10, 2001 (to exclude entry level and skill training), the percentage of maximum amounts payable is 70 percent. 

When there is at least 12 months, but less than 18 months, of aggregate creditable active duty service after September 10, 2001 (to exclude entry level and skill training), the percentage of maximum amounts payable is 60 percent. 

When there is at least 6 months, but less than 12 months, of aggregate creditable active duty service after September 10, 2001 (to exclude entry level and skill training), the percentage of maximum amounts payable is 50 percent. 

When there is at least 90 days, but less than 6 months, of aggregate creditable active duty service after September 10, 2001 (to exclude entry level and skill training), the percentage of maximum amounts payable is 40 percent.  38 C.F.R. § 21.9640(a) (Authority: 38 U.S.C. §§ 3311, 3313). 

The Veteran's DD Form 214 reflects that he served from June 1, 2004, to May 31, 2008; however, his period of "honorable" service was noted as June 1, 2004, to April 1, 2006.  His ultimate character of discharge was Under Honorable Conditions (General). 

A "less than honorable" character of discharge (e.g., "under honorable conditions," "general," "bad conduct," or "undesirable") is not qualifying service.  See VA Adjudication Procedure Manual M22-4, Part V, 1.17(e) (April 19, 2006).  Thus, the "General Discharge" given to the Veteran with his limited honorable service from June 1, 2004, to April 1, 2006, was the basis for the denial of entitlement to a benefit level in excess of 70 percent for educational assistance benefits.

The Veteran argued in his June 2012 notice of disagreement and August 2012 formal appeal that his copy of his DD Form 214 stated that he completed his first term of service, three years, and that this should enable an increase in his percentage of education benefits.  That is, the Veteran asserts that his active time of honorable service should equal his first contract of three years.  He stated that during his out-processing, civilian and military employees stated that his first enlistment was fulfilled honorably.  He stated that he was later told during reenlistment that his first term of service was not completed yet.

In essence, the Veteran has raised the issue of the character of his discharge, which is "inextricably intertwined" with the issue on appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  While VA may consider this specific issue of the character of discharge, the Board hereby advises the Veteran that he should submit any request to upgrade his military discharge to the Army service department as VA does not have the authority to upgrade a military discharge that is the underlying matter.  Until this threshold preliminary matter is resolved, adjudication by the Board must be deferred.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and determine whether he has attempted to upgrade his discharge with the Army service department or Department of Defense.  If he has, take any necessary steps to obtain documentation regarding the application for review of discharge.
 
2.  Obtain the Veteran's military personnel file and associate it with the record.
 
3.  Adjudicate the issue of the character of discharge from service for the period from April 1, 2006, to May 31, 2008.  The Veteran must be notified of this decision and apprised of his procedural and appellate rights in the event that the decision is unfavorable.
 
4.  Then readjudicate the claim for entitlement to a benefit level in excess of 70 percent for educational assistance benefits under the provisions of Post-9/11 GI Bill (38 U.S.C., Chapter 33) in light of all additional evidence.  If this claim continues to be denied, send the Veteran a supplemental statement of the case and afford him an opportunity to respond before returning the file to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

